Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Response to Amendment
The preliminary amendment filed April 28, 2021 has been entered.  Claims 1-21 are canceled.  Claims 22-41 are new and currently pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 5 of U.S. Patent No. 10,918,866. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patented claims.  Patented claims 25, 28 recites an implantable medical device comprising in part, a controller, a charging and communication assembly and a support element carrying the charging coil and communication antenna, wherein the support element comprises epoxy (claim 2) and an epoxy volume that encases the charging coil and communication antenna (claim 5).  Claim 22 of the instant application differs by using the term “molded material at least partially encasing multiple components therein, including a support element, a charging coil and a communication antenna”.  However, applicant’s own specification states that epoxy is a molded material ([0032] published application).  Therefore one of ordinary skill in the art at the time the invention was made would have thought it obvious that the epoxy claimed in the patented claims were the same as the molded material claimed in the instant application.
Claims 22, 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,776,002. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patented claims.  Patented claim 8 recites an implantable medical device comprising in part, a controller, a charging and communication assembly and a support element carrying the charging coil and communication antenna, wherein the support element comprises an epoxy volume that encases the charging coil and communication antenna. Claim 22 of the instant application differs by using the term “molded material at least partially encasing multiple components therein, including a support element, a charging coil and a communication antenna”.  However, applicant’s own specification states that epoxy is a molded material ([0032] published application).  Therefore one of ordinary skill in the art at the time the invention was made would have thought it obvious that the epoxy claimed in the patented claims were the same as the molded material claimed in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 22-25, 27, 31-32, 36-41 is/are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Meadows et al. (US PG Pub 2011/0112601).
Regarding claims 22-25, 31-32, 36-41, Meadows et al. discloses a medical device, signal generator and method for delivering electrical therapy signals to a patient’s spina region to alleviate pain, comprising: a controller (“microcontroller” [0122]); and a molded material (“silicone”) at least partially encasing multiple components therein, the components including: a support element (“header”); a charging coil (“inductive link charging coil”) disposed around a perimeter of the support element; a communication coil (“MICS telemetry coil”) operably coupled to the controller; and at least one output terminal (“connector components”) operably coupled to the controller to provide electrical power to a signal delivery device (fig. 16; [0037], [0121]).
Regarding claim 27, Meadows et al. discloses further comprising a can including a lid (fig. 15) wherein the support element is coupled to the lid (fig. 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 26, 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meadows et al. (US PG Pub 2011/0112601).
Regarding claim 26, 35, Meadows et al. does not expressly disclose wherein the molded material includes a curved shape, and wherein the charging coil and the communication antenna are shaped to at least partially match the curved shape.  However, Meadows et al. teaches the molded material is made of silicone ([0037]), which is known in the art to be made of a pliable material, and further teaches the charging coil and communication antenna are shaped to stagger each other (fig. 16).  One of ordinary skill in the art at the time the invention was made would have thought it obvious that the molded material within the header would be filled into the spaces provided by the configuration of the charging coil and the communication to create a curved shape.  Further, lacking any criticality in the design of the molded material, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the placement of components of Meadows et al. to achieve the curved shape in the molded material since it has been held that rearranging parts of an invention involves only routine skill in the art and such a rearrangement would not appear to alter the operation of the device. In re Japikse, 86 USPQ 70.

Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meadows et al. (US PG Pub 2011/0112601) in view of Fischell et al. (US PG Pub 2007/0270916).
Regarding claim 28, Meadows et al. does not expressly disclose wherein the charging coil is arranged such that the can does not impede any electromagnetic energy transmitted by an external power source configured and arranged to induce a current in the charging coil by way of electromagnetic induction.  Fischell et al. teaches it is known in the art that placement of the charging coil outside of the metal case of a device allows prevention of a Faraday shield effect therefore not impeding any electromagnetic energy transmitted by an external power source ([0038]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made that the charging coil of Meadows et al. would meet the claimed language of being positioned such that the can would not impede any electromagnetic energy transmitted by an external power source as Fischell et al. teaches the Faraday shield effect is prevented by being outside of the can.

Claims 29-30, 33-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meadows et al. (US PG Pub 2011/0112601) in view of Min (US PG Pub 2013/0066399).
Regarding claims 29-30, 33-34, Meadows et al. does not disclose wherein the charging coil includes a plurality of wire loops, and wherein a first wire loop is offset from a second wire loop along both a first axis and a second axis orthogonal to the first axis. Min teaches a telemetry conductor 320 used to charge the battery of an implantable device ([0046]), and teaches winding different loops of the coil about different axes and across different planes (fig. 3a-b). It would have been obvious to one of
ordinary skill in the art at the time the invention was made to modify Meadows et al. such that the first loop is positioned at a first axis orthogonal to the second loop at a second axis in order to receive power
signals to charge the battery and since such a modification would have involved a mere change in the
form or shape of a component. A change in form or shape is generally recognized as being within the
level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA S LEE/Primary Examiner, Art Unit 3792